DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Claimant should consider that the invention is directed towards “Radar Apparatus and Signal Processing Method of Selecting and Processing Virtual Antennas with Indexed Range and Doppler Matrices.
Allowable Subject Matter
Claims 4 – 8 and 14 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 10 – 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami, T., U. S. Patent Application Publication 2020/0225337 (“Kishigami”) in view of Jansen, F., U. S. Patent Application Publication 2020/0049812 (“Jansen”).
Regarding claim 1, Kishigami teaches:
A radar apparatus comprising: a memory configured to store antenna configuration related information of an antenna arrangement including a plurality of transmitting antennas and a plurality of receiving antennas, (Kishigami, paragraph 0299-0304, “[0301] (5) Although not illustrated, the radar apparatus 10 includes, for example, a central processing unit (CPU), a storage medium storing a control program, such as a read only memory (ROM), and a working memory, such as a random access memory (RAM). [0299] (3) The present disclosure is further applicable to the case in which target height estimation and target width estimation are performed by using a single transmitting antenna and a plurality of receiving array antennas arranged two-dimensionally in the horizontal direction and the vertical direction.”; that a radar has a processor, program and memory to “store antenna configuration related information”; that the information can be described using the math and algorithms from paragraph 0093 (Method for Estimating a Target Height for Use in Radar Apparatus)).
at least one kind of which are non-uniformly and linearly deployed; (Kishigami, paragraph 0038, “[0038] FIG. 1B illustrates a virtual receiving array including transmitting and receiving array antennas arranged as illustrated in FIG. 1A. The virtual receiving array illustrated in FIG. 1B is composed of a 16-element virtual receiving antenna (VA #1 to VA #16) in which four antennas are arranged in the horizontal direction and four that the transmitting and receiving arrays are arranged in a rectangular fashion; the columns and rows can be linear; the horizontal distance d.sub.h and vertical difference d.sub.v are different to form a rectangle shape).
a sensor signal processor including a range and Doppler processor configured to calculate range-Doppler data from signals input through the plurality of receiving antennas according to virtual antennas while sequentially driving the plurality of transmitting antennas; and (Kishigami, figure 4, paragraph 0038,  0050, 0066-0078, “[0038] FIG. 1B illustrates a virtual receiving array including transmitting and receiving array antennas arranged as illustrated in FIG. 1A. The virtual receiving array illustrated in FIG. 1B is composed of a 16-element virtual receiving antenna (VA #1 to VA #16). [0066] In FIG. 4, the radar reception unit 200 includes Na receiving antennas 202 and functions as an array antenna. In addition, the radar reception unit 200 includes Na antenna system processing units 201-1 to 201-Na and a position estimation processing unit 214 (a position estimation apparatus). [0074] The signal processing unit 207 includes Nt separation units 210 equal in number to the number of the branches for the transmitting antennas 106. Each of the separation units 210 includes a correlation calculation unit 211, an adder unit 212, and a Doppler frequency analysis unit 213. The configuration of the zth (z=l, … , Nt) separation unit 210 is described below. [0077] Note that the correlation calculation unit 211 may set a measurement range (that is, the range of k) in accordance with the area within which the target to be measured by the radar apparatus 10 is located. [0050] Alternatively, the configuration of the radar apparatus may be such that time-division multiplexed transmission signals are transmitted from a plurality of transmitting antennas in a transmitting branch, and a reception process is performed in a receiving branch.”; that the receiving antennas can be arranged as a virtual transmitting and receiving antenna; that each antenna has its own signal processing channel; that each processor calculates the Doppler data at 213, and the range data at 211; that the transmitters can be transmitted in a time-division (i.e. time sequence) manner).
a target position calculator configured to calculate position data of a target from arrangement mapped data obtained by rearranging the virtual antenna-specific range- Doppler data calculated by the sensor signal processor (Kishigami, paragraph 0078, “[0054] That is, the radar reception unit 200 performs signal processing on the reflected wave signal received by each of the receiving antennas 202 and performs at least detection of the presence of a target and estimation of the direction. [0078] In addition, when the measurement range (the range defined by k) is limited, the processing in which the measurement range (the range defined by k) is limited can be applied to the processing performed by the adder unit 212, the Doppler frequency analysis unit 213, and the position estimation processing unit 214 (described below) in a similar manner.”; that both a rough target range and direction can be determined by signal processing; Kishigami also determines the size of the target (width and height) as partially described in the sections near paragraph 0078; the position can be realized after processing each of the receive channels based on each of the transmit channels to form the data into a Range - Velocity type of data structure).
Kishigami teaches according to a two-dimensional arrangement of the virtual antennas with reference to the antenna configuration 
Kishigami does not explicitly teach according to a two-dimensional arrangement of the virtual antennas with reference to the antenna configuration related information.
Jansen teaches according to a two-dimensional arrangement of the virtual antennas with reference to the antenna configuration related information. (Jansen, figure 8, paragraph 0041-0061, “[0041] FIG. 8 shows an embodiment 330 of a method for resolving velocity ambiguity in a MIMO RADAR system. At 332, at 2-D matrix “Q” is formed from the data received at the receive channels 48. [0061] As will be appreciated, embodiments as disclosed include at least the following. In one embodiment, a method for resolving velocity ambiguity in a MIMO RADAR comprises storing a plurality of complex values in a two dimensional memory partitioned with a plurality of rows and a plurality of columns, each a more detailed description regarding figures 7 and 8; at first a single receive channel is discussed in detail and the resulting 2D matrix in paragraphs 0032-0051; paragraph 0061 details that each of the transmit channels can be received by multiple receive channels and that each of the steps in figure 8 can be indexed (using a transmitter / receiver index) to create multiple 2D range - Doppler matrix).

    PNG
    media_image1.png
    609
    846
    media_image1.png
    Greyscale

Jansen it would have been obvious for a person of ordinary skill in the art to apply the teachings of Jansen to Kishigami at the time the application was filed in order to use multiple transmitter and receiving elements to improve radar resolution and to remove radar ambiguity (see paragraph 0002-0004).  The Examiner further recognizes that Kishigami used standard mathematical notation for matrices and for calculating different results for different transmitting and receiving radars - as exemplified by every equation using notation to identify the specific combination of transmitter and receiver pair.  However, Kishigami never referred to this widely accepted matrix notation as “indexing” based on the TX/Rx pairs.  Accordingly, the prior art references disclose that it is known that Kishigami’s radar elements and the notation of the TX/Rx pairs and Jansen’s explicit indexing between TX/Rx pairs are mathematical and functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Jansen’s explicitly radar indexing in a matrix for the Kishigami’s less explicit radar indexing in a matrix because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 2, Kishigami, as modified by Jansen, teaches the radar apparatus of claim 1.
Kishigami further teaches wherein the sensor signal processor further includes a target selector (Kishigami, paragraph 0067, “[0067] Each of the receiving antennas 202 receives a reflected wave signal which is a radar transmission signal reflected by a target and outputs, to the corresponding antenna system processing unit 201, the received reflected wave signal as a reception signal.”; that a target can be detected using the claimed radar antenna).
Jansen teaches configured to select and output antenna-specific range-Doppler data of one or more targets which are highly likely to be the target from the calculated virtual antenna-specific range-Doppler data. (Jansen, paragraph 0042-0045, “[0042] The summation formed at 336 is used to define a noise power threshold at 338 based on the Constant False Alarm Rate (CFAR) principles. [0045] The second vector V2 represents the power value of each of the indices “m” for a Doppler gate. In some embodiments V2 is derived directly with the elements of V1. At 344, each of the “m” indices of V2 is compared against the noise power threshold determined in 338. If the summation of indexed values of V2 equals “M”, then a target has been found at the indexed Doppler gate “p”.”; that the system can select a CFAR; that the threshold can be used to declare a valid target when the power value V2 is greater than the established noise threshold).
In view of the teachings of Jansen it would have been obvious for a person of ordinary skill in the art to apply the teachings of Jansen to Kishigami at the time the application was filed in order to use multiple transmitter and receiving elements to improve radar resolution and to remove radar ambiguity (see paragraph 0002-0004).  The Examiner further recognizes that Kishigami used standard mathematical notation for matrices and for calculating different results for different transmitting and receiving radars - as exemplified by every equation using notation to identify the specific combination of transmitter and receiver pair.  However, Kishigami never referred to this widely accepted matrix notation as “indexing” based on the TX/Rx pairs.  Accordingly, the prior art references disclose that it is known that Kishigami’s radar elements and the notation of the TX/Rx pairs and Jansen’s explicit indexing between TX/Rx pairs are mathematical and functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Jansen’s explicitly radar indexing in a matrix for the Kishigami’s less explicit radar indexing in a matrix because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 3, Kishigami, as modified by Jansen, teaches the radar apparatus of claim 2.
Kishigami further teaches:
wherein the target position calculator includes: (Kishigami, paragraph 0077, 0093-0125, “[0077] Note that the correlation calculation unit 211 may set a measurement range (that is, the range of k) in accordance with the area within which the target to be measured by the radar apparatus 10 is located, without limiting the measurement range to the range defined by k=l, … , (Nr+Nu)Ns/No. In this manner, the radar apparatus 10 can reduce the amount of calculation required by the correlation calculation unit 211. For example, the correlation calculation unit 211 may limit the measurement range to a range defined by k=Ns(L+l), … , (Nr+Nu)Ns/No-NsL. [0093] The method for estimating the target height for use in the radar apparatus 10 having the above configuration is described in detail below.”; a radar system that limits the radar data to the area around a specified target to determine a target height; a system that uses the received data in a particular way to first calculate a target height and direction estimation as described at length in paragraphs 0093-0125).
a data access controller configured to rearrange the selected virtual antenna-specific range-Doppler data of the targets into target-specific arrangement mapped data according to a two-dimensional spatial arrangement of the virtual antennas with reference to the antenna configuration related information and (Kishigami, figure 15, paragraph 0203, “[0203] A radar apparatus 10 (FIG. 4) according to Modification 3 includes a position estimation processing unit 314 illustrated in FIG. 15 instead of the position estimation processing unit 214 (FIG. 8). The position estimation processing unit 314 estimates the position of a target in the horizontal direction (hereinafter referred to as a “target width”) instead of the target height. [0265] The target width estimation unit 345 estimates the target width on the basis of the output of the angle spread detection unit 344. described with reference to an example in which target height estimation and target width estimation are performed by using the virtual receiving array determined by the arrangement of the transmitting and receiving array antennas of a MIMO radar, the present disclosure is not limited thereto. The present disclosure is further applicable to the case in which target height estimation and target width estimation are performed by using a single transmitting antenna and a plurality of receiving array antennas arranged two-dimensionally in the horizontal direction and the vertical direction.”; a radar system that limits the radar data to the area around a specified target to also determine target width; the system processor uses the received data with a different target position calculator to determine the height of a target, the process described in detail in paragraphs 0265-0276 omitted here for brevity).
output the target-specific arrangement mapped data; and (Kishigami, paragraph 0160-0177, “[0160] The target height estimation unit 245 estimates the target height on the basis of the output of the angle spread detection unit 244. [0176] While the above example has been described with reference to the position estimation processing unit a detailed explanation of a first embodiment which uses the received radar data to output the height and width of a target (see paragraph 0160-0177)).
an angular position calculator configured to calculate angular positions of the targets from the target-specific arrangement mapped data. (Kishigami, paragraph 0127, “[0127] More specifically, the maximum likelihood value extraction unit 243 extracts a combination of angles that provide the maximum likelihood value of the evaluation function Ev(.phi.(1), .phi.(2), … .phi.(NW) (the angles at which the evaluation function Ev becomes minimum or maximum) on the basis of the output of the direction estimation evaluation function calculation unit 242.”; a system that outputs the direction estimate of a target).
Regarding claim 10, Kishigami, as modified by Jansen, teaches the radar apparatus of claim 1.
Kishigami further teaches further comprising a radar operation mode selector configured to apply one of multiple antenna configuration related information sets according to an operation selection instruction. (Kishigami, paragraph 0064 and 0286, “[0064] FIG. 5 illustrates the radar transmission signals transmitted from the Nt transmitting antennas 106 of the radar transmission unit 100. A code transmission period Tw includes a pulse code sequence having a code length of L. [0059] More specifically, the code generation unit 102 generates code a(z)n: (n=l, … , L) (pulse code) of the code sequence having a code length of L during each of radar transmission periods Tr [0286] Furthermore, by arranging a plurality of antennas in the vertical direction and the horizontal direction in the radar apparatus 10, the angle spread with respect to the depression angle direction and the angle spread with respect to the azimuth direction can be simultaneously estimated.”; a radar mode can be changed by sequentially transmitting on the multiple transmitters; the pulses (or FMCW wave) can be orthogonally selected (using Gold codes); and / or the radar can simultaneously compute the height and width using separate radar arrays).
Kishigami teaches:
A radar signal processing method implemented by a computer program including instructions executed by a computing element of a radar connected to an antenna arrangement including a plurality of transmitting antennas and a plurality of receiving antennas, (Kishigami, paragraph 0299-0304, “[0301] (5) Although not illustrated, the radar apparatus 10 includes, for example, a central processing unit (CPU), a storage medium storing a control program, such as a read only memory (ROM), and a working memory, such as a random access memory (RAM). [0299] (3) The present disclosure is further applicable to the case in which target height estimation and target width estimation are performed by using a single transmitting antenna and a plurality of receiving array antennas arranged two-dimensionally in the horizontal direction and the vertical direction.”; that a radar has a processor, program and memory to “store antenna configuration related information”; that the information can be described using the math and algorithms from paragraph 0093 (Method for Estimating a Target Height for Use in Radar Apparatus)).
at least one kind of which are non-uniformly and linearly deployed, the method comprising: (Kishigami, paragraph 0038, “[0038] FIG. 1B illustrates a virtual receiving array including transmitting and receiving array antennas arranged as illustrated in FIG. 1A. The virtual receiving array illustrated in FIG. 1B is composed of a 16-element virtual receiving antenna (VA #1 to VA #16) in which four antennas are arranged in the horizontal direction and four antennas are arranged in the vertical direction to form a rectangular shape.  In FIG. 1B, the element intervals in the horizontal direction and the vertical direction of the virtual receiving array are dH and dv, respectively.”; that the transmitting and receiving arrays are arranged in a rectangular fashion; the columns and rows can be linear; the horizontal distance d.sub.h and vertical difference d.sub.v are different to form a rectangle shape).
a sensor signal processing operation including a range and Doppler processing operation of calculating range-Doppler data from signals input through the plurality of receiving antennas according to virtual antennas while sequentially driving the plurality of transmitting antennas; and (Kishigami, figure 4, paragraph 0038,  0050, 0066-0078, “[0038] FIG. 1B illustrates a virtual receiving array including transmitting and receiving array antennas arranged as illustrated in FIG. 1A. The virtual receiving array illustrated in FIG. 1B is composed of a 16-element virtual receiving antenna (VA #1 to VA #16). [0066] In FIG. 4, the radar reception unit 200 includes Na receiving antennas 202 and functions as an array antenna. In addition, the radar reception unit 200 includes Na antenna system processing units 201-1 to 201-Na and a position estimation processing unit 214 (a position estimation apparatus). [0074] The signal processing unit 207 includes Nt separation units 210 equal in number to the number of the branches for the transmitting antennas 106. Each of the separation units 210 includes a correlation calculation unit 211, an adder unit 212, and a Doppler frequency analysis unit 213. The configuration of the zth (z=l, … , Nt) separation unit 210 is described below. [0077] Note that the correlation calculation unit 211 may set a measurement range (that is, the range of k) in accordance with the area within which the target to be measured by the radar apparatus 10 is located. [0050] Alternatively, the configuration of the radar apparatus may be such that time-division multiplexed transmission signals are transmitted from a plurality of transmitting antennas in a transmitting branch, and a reception process is performed in a receiving branch.”; that the receiving antennas can be arranged as a virtual transmitting and receiving antenna; that each antenna has its own signal processing channel; that each processor calculates the Doppler data at 213, and the range data at 211; that the transmitters can be transmitted in a time-division (i.e. time sequence) manner).
a target position calculation operation of calculating position data of a target from arrangement mapped data obtained by rearranging the virtual antenna-specific range-Doppler data calculated in the sensor signal processing operation (Kishigami, paragraph 0078, “[0054] That is, the radar reception unit 200 performs signal processing on the reflected wave signal received by each of the receiving antennas 202 that both a rough target range and direction can be determined by signal processing; Kishigami also determines the size of the target (width and height) as partially described in the sections near paragraph 0078; the position can be realized after processing each of the receive channels based on each of the transmit channels to form the data into a Range - Velocity type of data structure).
Kishigami teaches according to a two-dimensional arrangement of the virtual antennas with reference to the antenna configuration 
Kishigami does not explicitly teach  according to a two-dimensional arrangement of the virtual antennas with reference to antenna configuration related information..
Jansen teaches  according to a two-dimensional arrangement of the virtual antennas with reference to antenna configuration related information. (Jansen, figure 8, paragraph 0041-0061, “[0041] FIG. 8 shows an embodiment 330 of a method for resolving velocity ambiguity in a MIMO RADAR system. At 332, at 2-D matrix “Q” is formed from the data received at the receive channels 48. [0061] As will be appreciated, embodiments as disclosed include at least the following. In one embodiment, a method for resolving velocity ambiguity in a MIMO RADAR comprises storing a plurality of complex values in a two dimensional memory partitioned with a plurality of rows and a plurality of columns, each row representing a range gate indexed by a range index, each column representing a Doppler gate indexed by a Doppler index, and each Doppler gate further comprising the plurality of complex values indexed by one of a transmitter index and a receiver index, wherein the transmitter index corresponds to one of a plurality of transmitters of the MIMO RADAR and a virtual transmitter, the receiver index corresponds to one of a plurality of receivers of the MIMO RADAR, each range gate defines a distance between the MIMO RADAR and a reflector, and each Doppler gate defines a relative radial velocity between the MIMO RADAR and the reflector.”; a more detailed description regarding figures 7 and 8; at first a single receive channel is discussed in detail and the resulting 2D matrix in paragraphs 0032-0051; paragraph 0061 details that each of the transmit channels can be received by multiple receive channels and that each of the steps in figure 8 can be indexed (using a transmitter / receiver index) to create multiple 2D range - Doppler matrix).
In view of the teachings of Jansen it would have been obvious for a person of ordinary skill in the art to apply the teachings of Jansen to Kishigami at the time the application was filed in order to use multiple transmitter and receiving elements to improve radar resolution and to remove radar ambiguity (see paragraph 0002-0004).  The Examiner further recognizes that Kishigami used standard mathematical notation for matrices and for calculating different results for different transmitting and receiving radars - as exemplified by every equation using notation to identify the specific combination of transmitter and receiver pair.  However, Kishigami never referred to this widely accepted matrix notation as “indexing” based on the TX/Rx pairs.  Accordingly, the prior art references disclose that it is known that Kishigami’s radar elements and the notation of the TX/Rx pairs and Jansen’s explicit indexing between TX/Rx pairs are mathematical and functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Jansen’s explicitly radar indexing in a matrix for the Kishigami’s less explicit radar indexing in a matrix because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 12, Kishigami, as modified by Jansen, teaches the radar signal processing method of claim 11.
Kishigami further teaches wherein the sensor signal processing operation further includes a target selecting operation  (Kishigami, paragraph 0067, “[0067] Each of the receiving antennas 202 receives a reflected wave signal which is a radar transmission signal reflected by a target and outputs, to the corresponding antenna system processing unit 201, the received reflected wave signal as a reception signal.”; that a target can be detected using the claimed radar antenna).
Jansen teaches of selecting and outputting antenna-specific range-Doppler data of one or more targets which are highly likely to be the target in the calculated virtual antenna-specific range-Doppler data. (Jansen, paragraph 0042-0045, “[0042] The summation formed at 336 is used to that the system can select a CFAR; that the threshold can be used to declare a valid target when the power value V2 is greater than the established noise threshold).
In view of the teachings of Jansen it would have been obvious for a person of ordinary skill in the art to apply the teachings of Jansen to Kishigami at the time the application was filed in order to use multiple transmitter and receiving elements to improve radar resolution and to remove radar ambiguity (see paragraph 0002-0004).  The Examiner further recognizes that Kishigami used standard mathematical notation for matrices and for calculating different results for different transmitting and receiving radars - as exemplified by every equation using notation to identify the specific combination of transmitter and receiver pair.  However, Kishigami never referred to this widely accepted matrix notation as “indexing” based on the TX/Rx pairs.  Accordingly, the prior art references disclose that it is known that Kishigami’s radar elements and the notation of the TX/Rx pairs and Jansen’s explicit indexing between TX/Rx pairs are mathematical and functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Jansen’s explicitly radar indexing in a matrix for the Kishigami’s less explicit radar indexing in a matrix because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 13, Kishigami, as modified by Jansen, teaches the radar signal processing method of claim 12.
Kishigami further teaches:
wherein the target position calculation operation includes: (Kishigami, paragraph 0077, 0093-0125, “[0077] Note that the correlation calculation unit 211 may set a measurement range (that is, the range of k) in accordance with the area within which the target to be measured by the radar apparatus 10 is located, without limiting the a radar system that limits the radar data to the area around a specified target to determine a target height; a system that uses the received data in a particular way to first calculate a target height and direction estimation as described at length in paragraphs 0093-0125).
a data access control operation of rearranging the selected virtual antenna- specific range-Doppler data of the targets into target-specific arrangement mapped data according to a two-dimensional arrangement of the virtual antennas with reference to the antenna configuration related information and (Kishigami, figure 15, paragraph 0203, “[0203] A radar apparatus 10 (FIG. 4) according to Modification 3 includes a position estimation processing unit 314 illustrated in FIG. 15 instead of the position estimation processing unit 214 (FIG. 8). The position estimation processing unit 314 estimates the position of a target in the horizontal direction (hereinafter referred to as a “target width”) instead of the target height. [0265] The target width estimation unit 345 estimates the target width on the basis of the output of the angle spread detection unit 344. described with reference to an example in which target height estimation and target width estimation are performed by using the virtual receiving array determined by the arrangement of the transmitting and receiving array antennas of a MIMO radar, the present disclosure is not limited thereto. The present disclosure is further applicable to the case in which target height estimation and target width estimation are performed by using a single transmitting antenna and a plurality of receiving array antennas arranged two-dimensionally in the horizontal direction and the vertical direction.”; a radar system that limits the radar data to the area around a specified target to also determine target width; the system processor uses the received data with a different target position calculator to determine the height of a target, the process described in detail in paragraphs 0265-0276 omitted here for brevity).
outputting the target-specific arrangement mapped data; and (Kishigami, paragraph 0160-0177, “[0160] The target height estimation unit 245 estimates the target height on the basis of the output of the angle spread detection unit 244. [0176] While the above example has been described with reference to the position estimation processing unit 214 that outputs, as the target height, the height from the road surface in the height estimation, the position estimation processing unit 214 may output the vertical width of the target (a target vertical width WV).”; a detailed explanation of a first embodiment which uses the received radar data to output the height and width of a target (see paragraph 0160-0177)).
an angular position calculation operation of calculating an angular position for each piece of the range-Doppler data from the arrangement mapped data. (Kishigami, paragraph 0127, “[0127] More specifically, the maximum likelihood value extraction unit 243 extracts a combination of angles that provide the maximum likelihood value of the evaluation function Ev(.phi.(1), .phi.(2), … .phi.(NW) (the angles at which the evaluation function Ev becomes minimum or maximum) on the basis of the output of the direction estimation evaluation function calculation unit 242.”; a system that outputs the direction estimate of a target).
Regarding claim 20, Kishigami, as modified by Jansen, teaches the radar signal processing method of claim 11.
Kishigami further teaches further comprising a radar operation mode selecting operation of applying one of multiple antenna configuration related information sets according to an operation selection instruction. (Kishigami, paragraph 0064 and 0286, “[0064] FIG. 5 illustrates the radar transmission signals transmitted from the Nt transmitting antennas 106 of the radar transmission unit 100. A code transmission period Tw includes a pulse code sequence having a code length of L. [0059] More specifically, the code generation unit 102 generates code a(z)n: (n=l, … , L) (pulse code) of the code a radar mode can be changed by sequentially transmitting on the multiple transmitters; the pulses (or FMCW wave) can be orthogonally selected (using Gold codes); and / or the radar can simultaneously compute the height and width using separate radar arrays).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami, as modified by Jansen, in view of Lehtinen, et al, U. S. Patent Application Publication 2015/0372744 (“Lehtinen”).
Regarding claim 9, Kishigami, as modified by Jansen, teaches the radar apparatus of claim 1.
Kishigami teaches further comprising an antenna arrangement input section configured to receive and (Kishigami, paragraph 0012 and 0313, “[0012] It should be noted that general or specific embodiments may be implemented as a system, a method, an integrated circuit, a computer program, a storage medium, or any selective combination thereof. [0313] However, the technique of implementing an integrated circuit is not limited to the LSI and may be realized by using a dedicated circuit, a general-purpose processor, or a special-purpose processor. In addition, a FPGA (Field Programmable Gate Array) that can be programmed after the manufacture of the LSI or a reconfigurable processor in which the connections and the settings of circuit cells disposed inside the LSI can be reconfigured may be used.”; the well known characteristic that computers can be used as controllers; that computers can be reconfigured based on multiple antenna geometries; that the solutions based on those geometries - at least pertaining to the operating frequency, the distances between the vertical and horizontal separation of antennas will require a slightly different program stored in memory).
Kishigami, as modified by Jansen, does not explicitly teach store information related to a new antenna configuration..
Lehtinen teaches store information related to a new antenna configuration. (Lehtinen, paragraph 0071, “[0071] FIG. 6 illustrates also an internal control unit 613 of the antenna unit. The data collection receiver 614 of the antenna unit is configured to read control information from a received data collection frame, and to forward the control information to the internal control unit 613 … As an example, the central unit may send configuration information to the antenna units regarding the delays to be used in beam forming: it may “re-program” the antenna units for the production of different kinds of antenna beams. It may also send other kinds of commands, such as for example status requests or test commands. [0077] FIG. 7 is a schematic illustration of the method and computer program product aspects of the invention. A computer program product according to an aspect of the invention comprises machine-readable instructions stored on a nontransitory medium that, when executed by a computer, cause the implementation of the steps of the method.”; reprogram a receiving array to change a beam characteristic, as is well known in the art).
In view of the teachings of Lehtinen it would have been obvious for a person of ordinary skill in the art to apply the teachings of Lehtinen to Jansen and Kishigami at the time the application was filed in order to use an antenna array to perform different beamforming functions such as create a wider or narrower beam as required for a radar function (see paragraph 0004-0005). Accordingly, the prior art references disclose that it is known that Kishigami’s computer programs to control an antenna array based on at least the geometry of the antenna and Lehtinen’s computer programs to control an antenna array based on the geometry of the antenna to change the antenna beam are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the one programmable radar for another programmable radar because both elements were well-known equivalents in the radar art (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 19, Kishigami, as modified by Jansen, teaches the radar signal processing method of claim 11.
Kishigami teaches further comprising an antenna arrangement input operation of receiving and  (Kishigami, paragraph 0012 and 0313, “[0012] It should be noted that general or specific the well known characteristic that computers can be used as controllers; that computers can be reconfigured based on multiple antenna geometries; that the solutions based on those geometries - at least pertaining to the operating frequency, the distances between the vertical and horizontal separation of antennas will require a slightly different program stored in memory).
Kishigami, as modified by Jansen, does not explicitly teach storing information related to a new antenna configuration..
Lehtinen teaches storing information related to a new antenna configuration. (Lehtinen, paragraph 0071, “[0071] FIG. 6 illustrates also an internal control unit 613 of the antenna unit. The data collection receiver 614 of the antenna unit is configured to read control information from a received data collection frame, and to forward the control information to the internal control unit 613 … As an example, the central unit may send configuration information to the antenna units regarding the delays to be used in beam forming: it may “re-program” the antenna units for the production of different kinds of antenna beams. It may also send other kinds of commands, such as for example status requests or test commands. [0077] FIG. 7 is a schematic illustration of the method and computer program product aspects of the invention. A computer program product according to an aspect of the invention comprises machine-readable instructions stored on a nontransitory medium that, when executed by a computer, cause the implementation of the steps of the method.”; reprogram a receiving array to change a beam characteristic, as is well known in the art).
In view of the teachings of Lehtinen it would have been obvious for a person of ordinary skill in the art to apply the teachings of Lehtinen to Jansen and Kishigami at the time the application was filed in order to use an antenna array to perform different beamforming functions such as create a wider or narrower beam as required for a radar function (see paragraph 0004-0005). Accordingly, the prior art Kishigami’s computer programs to control an antenna array based on at least the geometry of the antenna and Lehtinen’s computer programs to control an antenna array based on the geometry of the antenna to change the antenna beam are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the one programmable radar for another programmable radar because both elements were well-known equivalents in the radar art (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.